In a matrimonial action in which plaintiff was granted a judgment of separation, defendant appeals, as limited by his brief, from so much of the said judgment of the Supreme Court, Suffolk County, entered April 24, 1975, after a nonjury trial, as fixed the amounts of alimony and child support. *559Judgment affirmed insofar as appealed from, without costs or disbursements. The award was not excessive and, under the circumstances, Special Term was correct in not requiring a mother of four children to seek employment. Martuscello, Acting P. J., Latham, Hargett, Rabin and Hawkins, JJ., concur.